Citation Nr: 9921075	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from October 1969 to September 
1971.

In November 1996, the Board of Veterans' Appeals (the Board) 
remanded the issue of entitlement to service connection for a 
disability of the cervical spine for additional development.  
After information was received, the regional office granted 
service connection for degenerative disc disease of the cervical 
spine with arthritis, and evaluated this disability as 10 percent 
disabling, effective from February 28, 1994, the date of claim.  
The veteran was notified of this decision in April 1997.

The veteran has also been granted service connection for a 
disability of the left shoulder, evaluated as 20 percent 
disabling, and for headaches, evaluated as 10 percent disabling.

In December 1997, the veteran requested an increased rating for 
his three service-connected disabilities.  A Department of 
Veterans Affairs (VA) examination was conducted in January 1998.

In a January 1998 rating, the regional office assigned a 20 
percent rating for degenerative disc disease of the cervical 
spine with arthritis under the diagnostic code for intervertebral 
disc syndrome, effective from February 28, 1994.  Increased 
ratings for the other two service-connected disabilities were 
denied.

In February 1998, the veteran submitted a notice of disagreement 
with the rating action of February 1998, indicating that he 
wished to appeal the rating for his three service-connected 
disabilities.  In March 1998, a statement of the case was sent to 
him listing the issues as entitlement to an increased rating for 
the three service-connected disabilities.

Later in March 1998, the veteran submitted an appeals form 
indicating that he only desired to appeal the issue of 
entitlement to an increased rating for his neck disability.  
Consequently, the only issue presently before the Board is 
entitlement to a rating in excess of 20 percent for disability of 
the cervical spine.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's appeal.

2.  The degenerative disc disease of the cervical spine with 
arthritis is no more than moderately disabling, with recurring 
attacks, 

3.  The veteran has manifested minimal neurological signs and 
symptoms, slight limitation of motion of the cervical spine, and 
mild functional impairment of the cervical spine due to pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 
4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.59, Part 4, Codes 5290, 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the intervertebral disc syndrome is 
severely disabling, with only intermittent relief from recurring 
attacks.  He contends the range of motion on recent VA 
examinations was not reached without great pain.  He also 
indicates that he has muscle spasm and pain in the cervical spine 
area that restricts his activities.

I.  Background

William N. Harsha, M.D., reported in September 1993 that the 
veteran had complaints of recurrent episodes of increasing pain 
around the left shoulder girdle extending into the left neck, 
with headaches and spasm into the left posterolateral musculature 
of the neck.  Physical examination showed moderate limitation of 
motion in the neck area, with motion of the cervical spine 
limited in the last 10 to 15 degrees by tightness and myofascial 
guarding.  X-rays of the cervical spine showed fairly advanced 
degenerative disc disease, collapsed disc space, and giant 
anterior osteophytosis.  It was noted that the veteran's job was 
fairly sedentary, and that he was able to handle his work so long 
as he did not have to do repetitive lifting.  He used anti-
inflammatory medication.

On a VA examination in October 1993, the veteran reported that he 
was a computer operator, sitting in a chair and working at a 
desk, but that he was not required to do heavy lifting.  Physical 
examination of the cervical spine showed marked pain on extension 
forward and forward flexion.  Forward flexion was limited to 
approximately 30 to 40 degrees.  Backward extension was limited 
to 10 to 20 degrees.  Lateroflexion was limited to 10 to 
15 degrees.  Rotation of the cervical spine was limited to 15 to 
20 degrees.  X-rays of the cervical spine showed narrowing of 
disc space, and posterior osteophytes.  The diagnostic impression 
was mild degenerative changes of the cervical spine.

On a VA examination in April 1994, the veteran reported that he 
had had progressive neck pain over the past 15 years.  He stated 
that the neck seemed to be primarily symptomatic with lateral 
motion.  On physical examination, there was full range of motion 
of the cervical spine, with complaints of pain with 
lateroflexion.  Neurological examination was normal.  The 
diagnostic impression was neck pain with cervical degenerative 
disc disease and osteophyte formation.

Dr. Harsha reported in June 1994 that the veteran's symptoms and 
problems remained the same.

On a VA examination in April 1995 to evaluate any neuropathy in 
the left shoulder, the veteran's history was reviewed.  The 
examination resulted in the opinion that he had no objective or 
subjective neurological changes in the left upper extremity.

Robert E. Terrell, M.D., reported in April 1995 that the veteran 
had complaints of rather persistent neck pain that was 
exacerbated by motion, especially looking downward.  Dr. Terrell 
indicated that previous X-rays had shown narrowing of disc spaces 
at C6 or C7 and large osteophytes.

On a VA examination in June 1995, the veteran complained of 
increasing pain in the neck during the last several years.  He 
did not describe any radicular pain or neurological loss in the 
upper extremities.  He indicated that he was taking Motrin with 
at least partial relief for the neck and left shoulder pain.

On examination of the cervical spine, there was tenderness to 
punch in the low cervical spine.  He also complained of 
tenderness over the right cervical paravertebral muscles, but no 
muscle spasm was found.  He had full range of motion of the 
cervical spine, but he did complain of neck pain, particularly 
with hyperextension with some lesser pain with lateroflexion to 
the right and with forward flexion.  X-rays of the cervical spine 
showed intervertebral disc space narrowing with spurring.  The 
diagnosis was history of symptomatic neck with degenerative disc 
disease and degenerative arthritis.

VA outpatient treatment reports for 1996 and 1997 have been 
received and reviewed.  The veteran complained of some pain in 
the shoulder and neck area in March 1996 and October 1996.  He 
continued to complain of neck and shoulder pain in February 1997, 
with some fatigue, and in April 1997.  In June 1997, a MRI 
resulted in the diagnosis of degenerative joint disease changes 
with spinal stenosis at C3-4 and C6-7, bulging disc C5-6, and 
osteophytes at C4-5.  The veteran complained of neck pain with 
radicular symptoms to the left arm for 1 or 2 weeks in July 1997.  
He also complained of neck pain in November 1997.

On a VA examination in January 1997, the veteran complained of 
neck pain, pointing to the posterior neck and to the left 
shoulder muscles, and stated that the neck pain had increased in 
severity over the past 3 years.  He stated that he had neck pain 
when turning his head to the far left or the far right, with 
complete hyperextension, or complete forward flexion.  He denied 
any radicular pain.

On examination of the cervical spine, he did not complain of any 
tenderness to punch over the cervical spine.  He had no 
paravertebral muscle spasm or tenderness in the cervical spine.  
There was full range of motion of the cervical spine, with 
complaints of some mild pain with full extension, full 
lateroflexion, and rotation movement.  The diagnoses included 
degenerative changes with degenerative disc disease, cervical 
spine, symptomatic.

On a VA examination in January 1998, the veteran complained of 
daily pain in his neck.  He reported that the neck pain which had 
gradually increased in severity over the last 4 years, had become 
markedly worse recently.  He stated that he had a "shock like" 
pain radiating from his neck down into his left arm since 1993.  
His history was reviewed.  It was noted that cervical spine 
surgery had been recommended to include an anterior cervical 
diskectomy and fusion at C6-7, and that the veteran was 
considering such surgery.  The veteran denied any numbness, 
clumsiness, weakness, or tingling in the left upper extremity on 
a constant or continuous basis.

On physical examination, there was mild straightening of the 
normal cervical lordosis.  There was paraspinous spasm present 
bilaterally at C5 through C7.  On range of motion testing, 
forward flexion was to 45 degrees, extension to 35 degrees, side 
tilt left to 30 degrees, and side tilt right to 35 degrees.  
Rotation left was to 40 degrees and rotation right to 40 degrees.  
Neurological examination showed normal muscle strength and tone 
in the upper extremities.  The neurological examination was 
negative.  The diagnoses included cervical disc disease and 
degenerative joint disease with acquired spinal stenosis.  It was 
indicated that the veteran's neurological signs and symptoms were 
minimal, but could worsen at any time.  It was also noted that 
pain caused a mild functional impairment due to the cervical 
spine condition.

II.  Analysis

A veteran's assertion of an increase in severity of a service-
connected disorder constitutes a well-grounded claim requiring 
the VA to fulfill the statutory required duty to assist under 
38 U.S.C.A. § 5107 because it is a new claim and not a reopened 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all necessary evidence to reach a 
conclusion with regard to the issue on appeal has been obtained 
by the regional office.  In this regard, the veteran's medical 
history, as well as current clinical manifestations have been 
reviewed in the context of all applicable regulations and the 
effects such disability may have on the current incapacity of the 
veteran.  The functional impairment which can be attributed to 
pain, weakness, and limitation of function has been taken into 
account.  See DeLuca v. Brown, 6 Vet. App. 321 (1993).

As held in AB v. Brown, 6 Vet.App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation ?."  The rule from Francisco v. Brown, 
7 Vet.App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, as in this case, separate ratings can be assigned 
for separate periods of time based on the facts found-a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet.App. 
(1999).

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  
Separate diagnostic codes identify the various disabilities.

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
40 percent evaluation will be assigned where the disability is 
severe; recurring attacks, with intermittent relief.  A 
20 percent evaluation will be assigned where the disability is 
moderate, with recurring attacks.

Under Diagnostic Code 5290, limitation of motion of the cervical 
spine, a 30 percent evaluation will be assigned where limitation 
of motion is severe.  A 20 percent evaluation will be assigned 
where limitation of motion is moderate.

The veteran has degenerative disc disease, with some stenosis and 
arthritic changes in the cervical spine.  He has complained 
recently of almost constant pain in the cervical spine, but he 
has a desk job, and he has not reported losing time from work due 
to the disability in the cervical spine.  Neurological 
examinations on the last several VA examinations have shown 
slight or minimal neurological signs and symptoms relating to the 
cervical spine disability.  The veteran's private physicians and 
VA examinations since 1993 show no more than slight to moderate 
limitation of motion in the cervical spine, although the veteran 
did complain of pain on the extremes of motion on the last few 
examinations.  The last VA examination in January 1998 was the 
only examination, including outpatient treatment examinations, to 
show muscle spasm in the cervical spine.

The veteran has complained of constant pain in the cervical 
spine, but the examiner on the last VA examination in January 
1998 noted that the pain as the result of the cervical spine 
disability caused only a mild functional impairment.  After 
reviewing the veteran's subjective and objective symptoms and 
manifestations, the record indicates that the veteran's 
disability of the cervical spine causes no more than moderate 
disability, with recurring attacks.  With minimal or slight 
neurological symptoms and manifestations, slight limitation of 
motion in the cervical spine, mild functional impairment due to 
pain, and no reported significant loss of time from work due to 
the cervical spine disability, the evidence does not establish 
that the veteran's disability is severe, with recurring attacks 
and intermittent relief.  In the alternative, under the 
diagnostic code for limitation of motion of the cervical spine, 
the various examinations have shown no more than slight to 
moderate limitation of motion of the cervical spine.  As 
previously indicated, the examiner in 1998 expressed the opinion 
that the veteran only had mild functional impairment due to pain 
in the cervical spine.  Consequently, the criteria for a rating 
in excess of 20 percent for disability of the cervical spine have 
not been met. The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.59, 
Part 4, Codes 5290, 5293; Fenderson.


ORDER

Entitlement to a rating in excess of 20 percent for disability of 
the cervical spine is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

